            Case 2:18-mc-00047-RSL Document 11 Filed 07/02/20 Page 1 of 2



 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:18-MC-00047-RSL
11
                               Plaintiff,                            (2:98-CR-0476-2)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     STEVE KIE CHANG,
14
              Defendant/Judgment Debtor,
15
           and
16
     RFI ENTERPRISES, INC.,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that RFI

25   Enterprises, Inc., is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v Steve Kie Chang. And RFI Enterprises, Inc., USDC#:2:18-MC-00047-            SEATTLE, WA 98101
     RSL/2:98-CR-0476-2)1                                                               PHONE: 206-553-7970
            Case 2:18-mc-00047-RSL Document 11 Filed 07/02/20 Page 2 of 2



 1          Dated this 2nd day of July, 2020.
 2
 3                                    A
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                  UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     (USA v Steve Kie Chang. And RFI Enterprises, Inc., USDC#:2:18-MC-00047-           SEATTLE, WA 98101
     RSL/2:98-CR-0476-2)2                                                              PHONE: 206-553-7970
